DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
The Amendment filed July 26, 2022 has been entered.
Response to Amendment
Claims 2-3, 5, 8-9, 11, 14-15, and 17 were canceled.  Claims 1, 6-7, 12-13, and 16 were amended. Claims 1, 4, 6-7, 10, 12-13, 16, and 18 are pending in the application and are provided to be examined upon their merits.
Applicant’s cancellation of claims 3, 9, and 15 have rendered moot the objections to the Drawings and the rejections under 35 U.S.C. § 112 previously set forth in the Non-Final Office Action mailed April 27, 2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 6-7, 10, 12-13, 16, and 18 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 4, 6-7, 10, 12-13, 16, and 18 are directed to the abstract idea of: Claim 1 -: 1, a method comprises: interpreting digitally encoded rive parameters from one or more of a benefactor and a debtor to produce rive approach requirements; determining a rive approach for riving records representing one or more longevity-contingent instruments of records representing a set of longevity-contingent instruments based on the rive approach requirements, wherein each record includes an asset identifier and titling information associated with the asset identifier, wherein first titling information of a first record representing a first longevity-contingent instrument of the set of longevity-contingent instruments indicates assignment of a first future time-estimated benefit payment of a first face value benefit of the first longevity-contingent instrument to a first identifier of a first common entity associated with the first longevity-contingent instrument, wherein the first titling information further indicates assignment of a first series of time-certain obligated payments of a first premium payment stream associated with the first longevity-contingent instrument to the first identifier of the first common entity associated with the first longevity-contingent instrument, wherein second titling information of a second record representing a second longevity-contingent instrument of the set of longevity-contingent instruments indicates assignment of a second future time-estimated benefit payment of a second face value benefit of the second longevity-contingent instrument to a second identifier of a second common entity associated with the second longevity-contingent instrument, wherein the second titling information further indicates assignment of a second series of time-certain obligated payments of a second premium payment stream associated with the second longevity-contingent instrument to the second identifier of the second common entity associated with the second longevity-contingent instrument; analyzing the first record representing the first longevity-contingent instrument to determine whether the first longevity-contingent instrument is associated with a first risk level metric that is lower than a risk threshold level of the rive approach when the first titling information of the first record is subsequently updated to: indicate reassignment of the first future time-estimated benefit payment of the first longevity-contingent instrument from the first identifier of the first common entity associated with the first longevity-contingent instrument to an identifier of a benefit entity, and indicate reassignment of the first series of time-certain obligated payments associated with the first longevity-contingent instrument from the first identifier of the first common entity to an identifier of a sponsor entity; when the first record representing the first longevity-contingent instrument is associated with the first risk level metric that is lower than the risk threshold level of the rive approach: selecting the first record of the first longevity-contingent instrument to produce the records representing the set of longevity-contingent instruments, and updating the first record of the first longevity-contingent instrument by: the first titling information of the first record representing the first selected longevity-contingent instrument to indicate reassignment of the first future time-estimated benefit payment of the first longevity-contingent instrument from the first identifier of the first common entity to the identifier of the benefit entity, and the first titling information of the first record representing the first selected longevity-contingent instrument to indicate reassignment of the first series of time-certain obligated payments from the first identifier of the first common entity associated with the first longevity-contingent instrument to the identifier of the sponsor entity; updating the rive approach based on the records representing the set of longevity-contingent instruments and the rive approach requirements to produce an updated rive approach; analyzing the second record representing the second longevity-contingent instrument to determine whether the second longevity-contingent instrument is associated with a second risk level metric that is lower than the risk threshold level of the updated rive approach when the second titling information of the second record is subsequently updated to: indicate reassignment of the second future time-estimated benefit payment of the second longevity-contingent instrument from the second identifier of the second common entity associated with the second longevity-contingent instrument to the identifier of the benefit entity, and indicate reassignment of the second series of time-certain obligated payments associated with the second longevity-contingent instrument from the second identifier of the second common entity to the identifier of the sponsor entity; and when the second record representing the second longevity-contingent instrument is associated with the second risk level metric that is lower than the risk threshold level of the updated rive approach: selecting the second record of the second longevity-contingent instrument to update the records representing the set of longevity-contingent instruments, and updating the second record of the second longevity-contingent instrument by: the second titling information of the second record representing the second selected longevity-contingent instrument to indicate reassignment of the second future time-estimated benefit payment of the second longevity-contingent instrument from the second identifier of the second common entity to the identifier of the benefit entity, and the second titling information of the second record representing the second selected longevity-contingent instrument to indicate reassignment of the second series of time-certain obligated payments from the second identifier of the second common entity associated with the second longevity-contingent instrument to the identifier of the sponsor entity. (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 4 -: 4, the method of claim 1, wherein the determining the rive approach comprises one of: when the rive approach requirements indicate that a first allocated portion of a plurality of sub-assets is to be greater than a plurality of sub-liabilities, wherein the plurality of sub-assets includes the first face value benefit and the plurality of sub-liabilities includes the first premium payment stream: establishing the rive approach as a surplus approach; when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be less than the plurality of sub-liabilities: establishing the rive approach as a deficit approach; when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be substantially the same as the plurality of sub-liabilities: establishing the rive approach as a break-even approach; when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be a pre-determined percentage of the plurality of sub-assets: establishing the rive approach as a pro rata approach; and when the rive approach requirements indicate that the first allocated portion of the plurality of sub-assets is to be a pre-determined first portion level: establishing the rive approach as a consistency approach. Claim 6 -: 6, the method of claim 1, wherein the updating the rive approach based on the records representing the set of longevity-contingent instruments and the rive approach requirements to produce the updated rive approach comprises: analyzing the records representing the set of longevity-contingent instruments to produce interim characterization information, wherein the records representing the set of longevity-contingent instruments includes the first record representing the first longevity-contingent instrument, wherein the interim characterization information includes one or more of a set of estimated timeframes for a set of payouts of a set of face value benefits, a present value of the set of face value benefits utilizing the set of estimated timeframes, and a present value of a set of premium payment streams; and adjusting the rive approach based on the interim characterization information and the rive approach requirements to produce the updated rive approach. (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 7 -: 7, comprises: operably coupled functions to: interpret digitally encoded rive parameters from one or more of a benefactor and a debtor to produce rive approach requirements; determine a rive approach for riving records representing one or more longevity-contingent instruments of records representing a set of longevity-contingent instruments based on the rive approach requirements, wherein... wherein... [id. at 1], analyze the first record representing the first longevity-contingent instrument to determine whether the first longevity-contingent instrument is associated with a first risk level metric that is lower than a risk threshold level of the rive approach when the first titling information of the first record is subsequently updated to: indicate... indicate... when... [id. at 1], select the first record of the first longevity-contingent instrument to produce the records representing the set of longevity-contingent instruments, and updating... the first... the first... [id. at 1], update the rive approach based on the records representing the set of longevity-contingent instruments and the rive approach requirements to produce an updated rive approach; analyze the second record representing the second longevity-contingent instrument to determine whether the second longevity-contingent instrument is associated with a second risk level metric that is lower than the risk threshold level of the updated rive approach when the second titling information of the second record is subsequently updated to: indicate... indicate... when... [id. at 1], select the second record of the second longevity-contingent instrument to update the records representing the set of longevity-contingent instruments, and update the second record of the second longevity-contingent instrument by: the second... the second... [id. at 1], (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 10 -: 10, claim 7, wherein the functions to determine the rive approach by one of: when... establishing... when... establishing... when... establishing... when... establishing... when... establishing... [id. at 4], Claim 12 -: 12, claim 7, wherein the functions to update the rive approach based on the records representing the set of longevity-contingent instruments and the rive approach requirements to produce the updated rive approach by: analyzing... adjusting... [id. at 6], (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 13 -: 13, comprises: stores operational instructions that, when executed causes to: interpret... [id. at 7], stores... [id. at 13], determine... [id. at 7], wherein... wherein... [id. at 1], stores... [id. at 13], analyze... [id. at 7], indicate... indicate... when... [id. at 1], select... [id. at 7], updating... the first... the first... [id. at 1], stores... [id. at 13], update the rive approach based on the records representing the set of longevity-contingent instruments and the rive approach requirements to produce an updated rive approach; and stores... [id. at 13], analyze... [id. at 7], indicate... indicate... when... [id. at 1], select... update... [id. at 7], the second... the second... [id. at 1], (fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) Claim 16 -: 16, claim 13, wherein the functions to execute the operational instructions stored to cause to determine the rive approach by one of: when... establishing... when... establishing... when... establishing... when... establishing... when... establishing... [id. at 4], Claim 18 -: 18, claim 13, wherein the functions to execute the operational instructions stored to cause to update the rive approach based on the records representing the set of longevity-contingent instruments and the rive approach requirements to produce the updated rive approach by: analyzing the records representing the set of longevity-contingent instruments to produce interim characterization information, wherein the records representing the set of longevity-contingent instruments includes the first records representing the first longevity-contingent instrument, wherein the interim characterization information includes one or more of a set of estimated timeframes for a set of payouts of a set of face value benefits, a present value of the set of face value benefits utilizing the set of estimated timeframes, and a present value of a set of premium payment streams; and adjusting... [id. at 6], (mathematical relationships, fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). ) . The identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance: a) Mathematical concepts – mathematical relationships, b) Certain methods of organizing human activity – fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, c) Mental processes – concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). 
These limitation excerpts, under their broadest reasonable interpretation, fall within the grouping(s) of abstract ideas of: Certain methods of organizing human activity – since: creating a portfolio of rived longevity-contingent instruments as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as fundamental economic principles or practices, (including hedging, insurance, mitigating risk); commercial or legal interactions, (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions). Mental processes – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as concepts performed in the human mind, (including an observation, evaluation, judgment, opinion). Mathematical concepts – since: the above-underlined as recited in the claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) as mathematical relationships, Therefore, the limitations fall within the above-identified grouping(s) of abstract ideas. 
While independent claims 1, 7, and 13 do not explicitly recite verbatim this identified abstract idea, the concept of this identified abstract idea is described by the steps of independent claim 1 and is described by the steps of independent claim 7 and is described by the steps of independent claim 13. 
Claim 1 (as amended): Specifically regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 1 (as amended) further to the abstract idea includes additional elements of "a computing device", "benefactor computing device", "debtor computing device", "the computing device", "digital records", "digital record", and "modifying". However, independent claim 1 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a computing device", "benefactor computing device", "debtor computing device", "the computing device", "digital records", "digital record", and "modifying" of independent claim 1 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("interpreting, by a computing … rive approach requirements", "determining, by the computing … rive approach requirements", "wherein each digital record … first longevity-contingent instrument", "wherein second titling information … second longevity-contingent instrument", "analyzing, by the computing … subsequently updated to", "indicate reassignment of the … benefit entity, and", "indicate reassignment of the … a sponsor entity", "when the first digital … the rive approach", "selecting, by the computing … longevity-contingent instruments, and", "updating, by the computing … longevity-contingent instrument by", "modifying the first titling … benefit entity, and", "modifying the first titling … the sponsor entity", "updating, by the computing … updated rive approach", "analyzing, by the computing … subsequently updated to", "indicate reassignment of the … benefit entity, and", "indicate reassignment of the … sponsor entity; and", "when the second digital … updated rive approach", "selecting, by the computing … longevity-contingent instruments, and", "updating, by the computing … longevity-contingent instrument by", "modifying the second titling … benefit entity, and" and "modifying the second titling … the sponsor entity") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the noted step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "interpreting, by a computing … rive approach requirements", "updating, by the computing … longevity-contingent instrument by", "modifying the first titling … benefit entity, and", "modifying the first titling … the sponsor entity", "updating, by the computing … updated rive approach", "updating, by the computing … longevity-contingent instrument by", "modifying the second titling … benefit entity, and", "modifying the second titling … the sponsor entity" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "interpreting, by a computing … rive approach requirements", "determining, by the computing … rive approach requirements", "analyzing, by the computing … subsequently updated to", "when the first digital … the rive approach", "updating, by the computing … longevity-contingent instrument by", "modifying the first titling … benefit entity, and", "modifying the first titling … the sponsor entity", "updating, by the computing … updated rive approach", "analyzing, by the computing … subsequently updated to", "when the second digital … updated rive approach", "updating, by the computing … longevity-contingent instrument by", "modifying the second titling … benefit entity, and", "modifying the second titling … the sponsor entity" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, and the additional elements do not add more than insignificant extra-solution activity to the judicial exception, and the additional elements do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Furthermore, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "interpreting, by a computing … rive approach requirements", "updating, by the computing … longevity-contingent instrument by", "modifying the first titling … benefit entity, and", "modifying the first titling … the sponsor entity", "updating, by the computing … updated rive approach", "updating, by the computing … longevity-contingent instrument by", "modifying the second titling … benefit entity, and", "modifying the second titling … the sponsor entity", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) For example regarding well-understood, routine, and conventional activities, the cited rationale have recognized the following computer function as well-understood, routine, and conventional functions when it is claimed or as insignificant extra-solution activity: receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I v. Symantec Corp., 838 F.3d at 1321, 120 USPQ2d at 1362 (2016) (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. at 2359, 110 USPQ2d at 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 716, 112 USPQ2d at 1755 (Fed. Cir. 2014) (updating an activity log), and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Fed. Cir. 2015); and the cited rationale have found the following type of activity to be well-understood, routine, and conventional activity when it is claimed or as insignificant extra-solution activity: recording a customer's order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016), and identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 1 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 7 (as amended): Specifically with respect to the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 7 (as amended) further to the abstract idea includes additional elements of "a computing device", "computing system", "the computing device", "interface", "local memory", "processing module", "benefactor computing device", "debtor computing device", "digital records", "digital record", and "modifying". However, independent claim 7 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "a computing device", "computing system", "the computing device", "interface", "local memory", "processing module", "benefactor computing device", "debtor computing device", "digital records", "digital record", and "modifying" of independent claim 7 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("operably coupled functions to", "interpret digitally encoded rive … rive approach requirements", "determine a rive approach … rive approach requirements", "wherein each digital record … first longevity-contingent instrument", "wherein second titling information … second longevity-contingent instrument", "analyze the first digital … subsequently updated to", "indicate reassignment of the … benefit entity, and", "indicate reassignment of the … a sponsor entity", "when the first digital … the rive approach", "select the first digital … longevity-contingent instruments, and", "updating, by the computing … longevity-contingent instrument by", "modifying the first titling … benefit entity, and", "modifying the first titling … the sponsor entity", "update the rive approach … updated rive approach", "analyze the second digital … subsequently updated to", "indicate reassignment of the … benefit entity, and", "indicate reassignment of the … sponsor entity; and", "when the second digital … updated rive approach", "select the second digital … longevity-contingent instruments, and", "update the second digital … longevity-contingent instrument by", "modifying the second titling … benefit entity, and" and "modifying the second titling … the sponsor entity") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the noted step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "interpret digitally encoded rive … rive approach requirements", "updating, by the computing … longevity-contingent instrument by", "modifying the first titling … benefit entity, and", "modifying the first titling … the sponsor entity", "update the rive approach … updated rive approach", "update the second digital … longevity-contingent instrument by", "modifying the second titling … benefit entity, and", "modifying the second titling … the sponsor entity" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "interpret digitally encoded rive … rive approach requirements", "determine a rive approach … rive approach requirements", "analyze the first digital … subsequently updated to", "when the first digital … the rive approach", "updating, by the computing … longevity-contingent instrument by", "modifying the first titling … benefit entity, and", "modifying the first titling … the sponsor entity", "update the rive approach … updated rive approach", "analyze the second digital … subsequently updated to", "when the second digital … updated rive approach", "update the second digital … longevity-contingent instrument by", "modifying the second titling … benefit entity, and", "modifying the second titling … the sponsor entity" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "interpret digitally encoded rive … rive approach requirements", "updating, by the computing … longevity-contingent instrument by", "modifying the first titling … benefit entity, and", "modifying the first titling … the sponsor entity", "update the rive approach … updated rive approach", "update the second digital … longevity-contingent instrument by", "modifying the second titling … benefit entity, and", "modifying the second titling … the sponsor entity", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent previously cited rationale finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 7 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Claim 13 (as amended): Materially regarding the analysis under Step 2A of the Office's § 101 Subject Matter Eligibility Test for Products and Processes as further necessitated by Applicant's amendment, independent claim 13 (as amended) further to the abstract idea includes additional elements of "non-transitory computer readable memory", "first memory element", "processing module", "a computing device", "benefactor computing device", "debtor computing device", "second memory element", "digital records", "digital record", "third memory element", "the computing device", "modifying", "fourth memory element", and "fifth memory element". However, independent claim 13 (as amended) does not include additional elements that are sufficient to integrate the exception into a practical application because "non-transitory computer readable memory", "first memory element", "processing module", "a computing device", "benefactor computing device", "debtor computing device", "second memory element", "digital records", "digital record", "third memory element", "the computing device", "modifying", "fourth memory element", and "fifth memory element" of independent claim 13 (as amended) recite generic computer and/or field of use components pertaining to the particular technological environment that are recited a high-level of generality that perform functions ("a first memory element … processing module to", "interpret digitally encoded rive … rive approach requirements", "a second memory element … processing module to", "determine a rive approach … rive approach requirements", "wherein each digital record … first longevity-contingent instrument", "wherein second titling information … second longevity-contingent instrument", "a third memory element … processing module to", "analyze the first digital … subsequently updated to", "indicate reassignment of the … benefit entity, and", "indicate reassignment of the … a sponsor entity", "when the first digital … the rive approach", "select the first digital … longevity-contingent instruments, and", "updating, by the computing … longevity-contingent instrument by", "modifying the first titling … benefit entity, and", "modifying the first titling … the sponsor entity", "a fourth memory element … processing module to", "update the rive approach … rive approach; and", "a fifth memory element … processing module to", "analyze the second digital … subsequently updated to", "indicate reassignment of the … benefit entity, and", "indicate reassignment of the … sponsor entity; and", "when the second digital … updated rive approach", "select the second digital … longevity-contingent instruments, and", "update the second digital … longevity-contingent instrument by", "modifying the second titling … benefit entity, and" and "modifying the second titling … the sponsor entity") that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself (e.g. all or portion(s) of the noted recited steps) and/or that recite generic computer and/or field of use functions that are recited at a high-level of generality that include only steps narrowing the abstract idea [Step 2A Prong I] (e.g. all or portion(s) of the noted recited steps) and/or because the additional method steps comprise or include: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, [Step 2A Prong II] adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- see MPEP 2106.05(f) (all or portions of the noted step(s)), and adding insignificant extra-solution activity to the judicial exception -- see MPEP 2106.05(g) (all or portions of the "a first memory element … processing module to", "interpret digitally encoded rive … rive approach requirements", "a second memory element … processing module to", "a third memory element … processing module to", "updating, by the computing … longevity-contingent instrument by", "modifying the first titling … benefit entity, and", "modifying the first titling … the sponsor entity", "a fourth memory element … processing module to", "update the rive approach … rive approach; and", "a fifth memory element … processing module to", "update the second digital … longevity-contingent instrument by", "modifying the second titling … benefit entity, and", "modifying the second titling … the sponsor entity" step(s)), and generally linking the use of the judicial exception to a particular technological environment or field of use -- see MPEP 2106.05(h) (all or portions of the "a first memory element … processing module to", "interpret digitally encoded rive … rive approach requirements", "a second memory element … processing module to", "determine a rive approach … rive approach requirements", "a third memory element … processing module to", "analyze the first digital … subsequently updated to", "when the first digital … the rive approach", "updating, by the computing … longevity-contingent instrument by", "modifying the first titling … benefit entity, and", "modifying the first titling … the sponsor entity", "a fourth memory element … processing module to", "update the rive approach … rive approach; and", "a fifth memory element … processing module to", "analyze the second digital … subsequently updated to", "when the second digital … updated rive approach", "update the second digital … longevity-contingent instrument by", "modifying the second titling … benefit entity, and", "modifying the second titling … the sponsor entity" step(s)). Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claim 1 also applies hereto. Additionally, the additional method steps comprise or include: reciting additional elements in implementing the abstract idea that do not constitute significantly more than the abstract idea because they comprise or include well-understood, routine, and conventional activities previously known to the industry (e.g. all or portion(s) of the "a first memory element … processing module to", "interpret digitally encoded rive … rive approach requirements", "a second memory element … processing module to", "a third memory element … processing module to", "updating, by the computing … longevity-contingent instrument by", "modifying the first titling … benefit entity, and", "modifying the first titling … the sponsor entity", "a fourth memory element … processing module to", "update the rive approach … rive approach; and", "a fifth memory element … processing module to", "update the second digital … longevity-contingent instrument by", "modifying the second titling … benefit entity, and", "modifying the second titling … the sponsor entity", (insignificant extra-solution activity) steps), see Alice Corp., 134 S. Ct. at 2360, and/or that are otherwise not significant toward constituting any inventive concept beyond the abstract idea. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) See discussion above regarding Claim 1 for pertinent previously cited rationale finding well-understood, routine, and conventional activities. None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, independent claim 13 (as amended) remains ineligible notwithstanding Applicant's amendments. 
Independent Claims: Nothing in independent claims 1, 7, and 13 improves another technology or technical field, improves the functioning of any claimed computer device itself, applies the abstract idea with any particular machine, solves any computer problem with a computer solution, or includes any element that may otherwise be considered to amount to significantly more than the abstract idea. 
None of the dependent claims 4, 6, 10, 12, 16, and 18 when separately considered with each dependent claim's corresponding parent claim overcomes the above analysis because none presents any method step not directed to the abstract idea that amounts to significantly more than the judicial exception or any physical structure that amounts to significantly more than the judicial exception. 
Claims 4, 10, and 16: Dependent claims 4, 10, and 16 add an additional method step of "when the rive approach requirements indicate … the first premium payment stream", "establishing the rive approach as a surplus approach", "when the rive approach requirements indicate … than the plurality of sub-liabilities", "establishing the rive approach as a deficit approach", "when the rive approach requirements indicate … as the plurality of sub-liabilities", "establishing the rive approach as a break-even approach", "when the rive approach requirements indicate … of the plurality of sub-assets", "establishing the rive approach as a pro rata approach; and", "when the rive approach requirements indicate … a pre-determined first portion level", "establishing the rive approach as a consistency approach". However, the additional method step of dependent claim 4, 10, and 16 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, Regarding Step 2B, the additional elements do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer. (E.g. The above-italicized grounds of rejection apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 4, 10, and 16 are ineligible. 
Claims 6, 12, and 18: Dependent claims 6, 12, and 18 add an additional method step of "analyzing the digital records representing the … of premium payment streams; and", "adjusting the rive approach based on … produce the updated rive approach". However, the additional method step of dependent claim 6, 12, and 18 is directed to the abstract idea noted above and does not otherwise alter the analysis presented above, and do not integrate the exception into a practical application, because the additional method step merely perform, conduct, carry out, and/or implement the abstract idea itself and/or only narrows the abstract idea (e.g. all or portion(s) of the noted recited steps) and/or because the additional method step comprises or includes: evaluated additional elements individually and in combination for which the courts have identified examples in which a judicial exception has not been integrated into a practical application, as previously discussed regarding Claims 4, 10, and 16 above. Regarding Step 2B treatment of the evaluated additional elements individually and in combination, the same previously-stated legal authority and/or rationale supporting the grounds of rejection applied to the above Claims 4, 10, and 16 also applies hereto. (E.g. These previously-stated grounds of rejection that were italicized when applied to the referenced previous Claim(s) apply at least to all or portion(s) of the noted recited steps.) No additional step introduced in this claim taken individually or when taken as an ordered combination amounts to significantly more than the abstract idea. Accordingly, dependent claims 6, 12, and 18 are ineligible. 

    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

§101 Subject Matter Eligibility Test for Products and Processes
    
        
            
                                
            
        
    

Response to Arguments
• The Applicant argued: 
"2. The Drawings have been objected under 37 CFR 1.83(a). 
"The Applicant has canceled claims 3, 9, and 15 to overcome the objection. " 
(REMARKS, p. 18). 
The above-quoted arguments are persuasive. 

Regarding indefiniteness and/or lack of written description rejections under 35 U.S.C. § 112, the Applicant's arguments submitted July 26, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed April 27, 2022 (hereinafter "Non-Final Correspondence") have been fully considered and are persuasive. 
• Specifically, the Applicant argued: 
"3. Claims 3, 9, and 15 have been rejected under 35 USC º112(a) or 35 USC º112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. [] 
"The Applicant has canceled claims 3, 9, and 15 to overcome the rejection. " 
(REMARKS, p. 18). 
The above-quoted arguments are persuasive. 

Regarding eligibility rejections under 35 U.S.C. § 101, the Applicant's arguments submitted July 26, 2022 (hereinafter "REMARKS") in response to the Official Correspondence mailed April 27, 2022 (hereinafter "Non-Final Correspondence") have been fully considered but are not persuasive. Further to the April 27, 2022 Non-Final Correspondence, the reiterated grounds of rejection are fully set forth above under the 35 U.S.C. § 101 heading as applied to the herein examined current claims. 
• The Applicant argued: 
"[] Applicant has amended claims 1, 6, 7, 12, 13, 16, and 18 [] to overcome the rejection. 
"The Applicant respectfully submits that the current amended claims contain a new limitation that improves the functioning of the computing device to amount to significantly more than the judicial exception: 
"analyze the first digital record representing the first longevity-contingent instrument to determine whether the first longevity-contingent instrument is associated with a first risk level metric that is lower than a risk threshold level of the rive approach when the first titling information of the first digital record is subsequently updated to: 
"indicate reassignment of the first future time-estimated benefit payment of the first longevity-contingent instrument from the first identifier of the first common entity associated with the first longevity-contingent instrument to an identifier of a benefit entity, and 
'indicate reassignment of the first series of time-certain obligated payments associated with the first longevity-contingent instrument from the first identifier of the first common entity to an identifier of a sponsor entity" ' 
(REMARKS, pp. 18-19). 
Respectively nonetheless, the above-quoted arguments submitted July 26, 2022 at REMARKS pp. 18-19 regarding rejections under 35 U.S.C. § 101 have been fully considered, but are not persuasive. Substantially, the Office respectfully disagrees with the Applicant's above-quoted factual allegations and legal conclusion. The Applicant is encouraged to please see and refer to the current rejection based upon the currently pending claims under the 35 U.S.C. § 101 heading above. 
    
        
            
                                
            
        
    


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPAT No. US 7028007 B1 to Abrahams; Steven W. et al. discloses Guarantee certificates.
USPAT No. US 6216115 B1 to Barrameda; Benedicto et al. discloses Method for multi-directional consumer purchasing, selling, and transaction management.
USPAT No. US 6220768 B1 to Barroux; Juan Carlos discloses Network asset survey tool for gathering data about node equipment.
USPGPub No. US 20070011069 A1 by Bevacqua; John F. JR. discloses System, method and financial product for providing retirement income protection.
USPGPub No. US 20150134566 A1 by Chen; Wei et al. discloses Computer-Implemented Systems and Methods for Hedging with Counterbalancing Capacity.
USPGPub No. US 20080262956 A1 by De La Motte; Alain L. discloses System and Method for High-Yield Investment Returns in Riskless-Principal Interest Rate/Yield Arbitrage.
USPGPub No. US 20070011086 A1 by Dellinger; Jeffrey K. et al. discloses Method and apparatus for providing retirement income benefits.
USPGPub No. US 20100100502 A1 by Gerber; James G.C.T. discloses SYSTEM AND METHODS TO PROVIDE FOR AND COMMUNICATE ABOUT SAFER AND BETTER RETURNING ASSET-LIABILITY INVESTMENT PROGRAMS.
USPGPub No. US 20180130132 A1 by Habib; Faisal et al. discloses ANNUITY ANALYSIS SYSTEM.
USPGPub No. US 20160260041 A1 by Horn; Ian G. et al. discloses SYSTEM AND METHOD FOR MANAGING WEB-BASED REFINERY PERFORMANCE OPTIMIZATION USING SECURE CLOUD COMPUTING.
USPAT No. US 6212280 B1 to Howard, Jr.; James L. et al. discloses Apparatus and methods for managing key material in heterogeneous cryptographic assets.
USPAT No. US 8005741 B2 to Jenkins; Cary Porter et al. discloses Pension administration system and method.
USPGPub No. US 20060089895 A1 by Joye; Christopher Ronald Edward et al. discloses Data processing system and method incorporating feedback.
USPGPub No. US 20110178906 A1 by Joye; Christopher Ronald Edward et al. discloses DATA PROCESSING SYSTEM AND METHOD INCORPORATING VALUATION METHOD TOGGLE.
USPAT No. US 6963852 B2 to Koresko, V; John J. discloses System and method for creating a defined benefit pension plan funded with a variable life insurance policy and/or a variable annuity policy.
USPAT No. US 8533087 B2 to Lyons; Timothy et al. discloses Pension fund systems.
USPGPub No. US 20100121785 A1 by Lyons; Timothy et al. discloses Pension Fund Systems.
USPAT No. US 6061662 A to Makivic; Miloje S. discloses Simulation method and system for the valuation of derivative financial instruments.
USPAT No. US 7752062 B1 to Martin; John A. discloses Pension insurance program methods and systems.
USPAT No. US 8725618 B1 to Menzer; Eric et al. discloses System and method for de-risking a pension fund.
USPGPub No. US 20090048961 A1 by Mott; Antony R. discloses System and method for transferring longevity risk.
USPGPub No. US 20060143099 A1 by Partlow; Daniel et al. discloses System, method, and computer program for creating and valuing financial insturments linked to average credit spreads.
USPGPub No. US 20080077519 A1 by Pedersen; Dana Marie et al. discloses System, Method, and Computer Program for Providing Guaranteed Retirement Income Protection Products.
USPAT No. US 7519552 B2 to Phelps; Robert B. discloses Method of enhancing value of pension system assets.
USPAT No. US 8005739 B1 to Reddy; Stephen David discloses Pension alternative retirement income system.
USPGPub No. US 20070106589 A1 by Schirripa; Felix discloses Method for determining an optimal and tailored lifetime income and death benefit package.
USPGPub No. US 20150161734 A1 by Shimpi; Prakash discloses INTERACTIVE METHODS AND SYSTEMS FOR CONTROL OF INVESTMENT DATA INCLUDING DEMOGRAPHIC RETURNS.
USPAT No. US 8566206 B2 to Stolerman; Jonathan et al. discloses Pension fund systems.
USPGPub No. US 20030200294 A1 by Thorpe, John Robert  et al. discloses Apparatus and method to automatically collect data regarding assets of a business entity.
USPGPub No. US 20030200304 A1 by Thorpe, John Robert  et al. discloses Apparatus and method to automatically collect data regarding assets of a business entity.
USPGPub No. US 20110078065 A1 by Wingerden; Gerrit Van et al. discloses SYSTEM FOR VOLUME-WEIGHTED AVERAGE PRICE TRADING.
USPGPub No. US 20080133280 A1 by ZIEGLER; RONALD L. discloses ASSET POOL WITHDRAWAL GUARANTEE.
    
        
            
                                
            
        
    


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SLADE E. SMITH whose telephone number is 571- 272-8645.  The examiner can normally be reached Wednesday through Friday from 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,

/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        10/28/2022